

FOUR CORNERS PROPERTY TRUST, INC.
2015 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS


This Restricted Stock Unit Award Agreement (the “Agreement”) is between Four
Corners Property Trust, Inc., a Maryland corporation (the “Company” or
“Corporation”), and you, a person notified by the Company, and identified in the
Company’s records, as the recipient of an Award of Restricted Stock Units. This
Agreement is effective as of the Grant Date communicated to you and set forth in
the Company’s records.
The Company wishes to award to you a number of Restricted Stock Units, subject
to certain restrictions as provided in this Agreement, in order to carry out the
purpose of the Company’s 2015 Omnibus Incentive Plan (the “Plan”).
Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree as follows:
Award of Restricted Stock Units and Dividend Equivalent Rights.
The Company hereby grants to you, effective as of the Grant Date, an Award of
Restricted Stock Units for that number of Restricted Stock Units communicated to
you and set forth in the Company’s records (the “RSUs”), on the terms and
conditions set forth in such communication, this Agreement and the Plan. Each
RSU represents the right to receive, subject to the vesting provisions set forth
below, one share of Stock.
The Company hereby grants to you an award of Dividend Equivalent Rights with
respect to each RSU granted pursuant to this Agreement for all dividends and
distributions in cash, Stock or other property which are paid to all or
substantially all holders of the outstanding shares of Stock between the Grant
Date and the date when the RSU is distributed or paid to you or is forfeited or
expires. The Dividend Equivalent Rights award for each RSU shall be equal to the
amount of cash and the Fair Market Value of Stock or other property which is
paid as a dividend or distribution on one share of Stock. All such Dividend
Equivalent Rights shall be credited to you and shall be deemed to be reinvested
in additional RSUs as of the date of payment of any such dividend or
distribution based on the Fair Market Value of a share of Stock on such date.
Each additional RSU which results from such deemed reinvestment of Dividend
Equivalent Rights granted hereunder shall be subject to the same vesting,
distribution or payment, adjustment and other provisions which apply to the
underlying RSU to which such additional RSU relates.
Rights with Respect to the RSUs and Dividend Equivalent Rights.
The RSUs and Dividend Equivalent Rights granted hereunder do not and shall not
give you any of the rights and privileges of a shareholder of Stock. Your rights
with respect to the RSUs and Dividend Equivalent Rights shall remain forfeitable
at all times prior to the date or dates on which such rights become vested, and
the restrictions with respect to the RSUs and Dividend Equivalent Rights lapse,
in accordance with Sections 3 or 4 hereof.
Vesting.
Subject to the terms and conditions of this Agreement, the RSUs shall vest, and
the restrictions with respect to the RSUs shall lapse, on the first anniversary
of the Grant Date, subject to Section 4 of this Agreement. Each additional RSU
which results from deemed reinvestments of Dividend Equivalent Rights pursuant
to Section 1(b) hereof shall vest whenever the underlying RSU to which such
additional RSU relates vests.
Early Vesting; Forfeiture.
If your service on the Board terminates other than by reason of your death or
Disability (as defined below) prior to the vesting of the RSUs pursuant to
Section 3 hereof, your rights to all of the unvested RSUs and Dividend
Equivalent Rights shall be immediately and irrevocably forfeited.
If you die prior to the vesting of the RSUs pursuant to Section 3 hereof, then
you shall become immediately and unconditionally vested in all RSUs and Dividend
Equivalent Rights and the restrictions with respect to all RSUs and Dividend
Equivalent Rights shall lapse on the date of your death. No transfer by will or
the Applicable Laws of descent and distribution of any RSUs or Dividend
Equivalent Rights which vest by reason of your death shall be effective to bind
the Company unless the Committee administering the Plan shall have been
furnished with written notice of such transfer and a copy of the will or such
other evidence as the Committee may deem necessary to establish the validity of
the transfer.
If you become Disabled (as defined below) prior to the vesting of the RSUs
pursuant to Section 3 hereof, then you shall become immediately and
unconditionally vested in all RSUs and Dividend Equivalent Rights and the
restrictions with respect to all RSUs and Dividend Equivalent Rights shall lapse
on the date on which the Committee administering the Plan makes the
determination that you are Disabled. For purposes of this Agreement, “Disabled”
means you have a disability due to illness or injury which is expected to be
permanent in nature and which prevents you from performing the material duties
required by your regular occupation, all as determined by the Committee
administering the Plan.
Restriction on Transfer.
Except as contemplated by Section 4(b) hereof, none of the RSUs or Dividend
Equivalent Rights may be sold, assigned, transferred, pledged, attached or
otherwise encumbered, and no attempt to transfer the RSUs or the Dividend
Equivalent Rights, whether voluntary or involuntary, by operation of law or
otherwise, shall vest the transferee with any interest or right in or with
respect to the RSUs or Dividend Equivalent Rights.
Settlement of RSUs and Dividend Equivalent Rights.
No shares of Stock shall be issued to you prior to the date on which the RSUs
vest, in accordance with the terms and conditions communicated to you and set
forth herein. After the RSUs vest pursuant to Sections 3 or 4 hereof, the
Company shall promptly, but no later than 30 days following the applicable
vesting date, cause to be issued in your name one share of Stock for each RSU
and Dividend Equivalent Right. Notwithstanding the foregoing, you may elect to
defer the settlement of the RSUs and Dividend Equivalent Rights beyond the
vesting date of the RSUs. Any deferral election must be made in compliance with
such rules and procedures as may be established by the Committee administering
the Plan.
Distributions and Adjustments. If any RSUs vest subsequent to any change in the
number or character of the Stock of the Company (through any stock dividend or
other distribution, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or otherwise) occurring after the Grant Date,
you shall then receive upon such vesting the number and type of securities or
other consideration which you would have received if such RSUs had vested prior
to the event changing the number or character of the outstanding Stock.
8.    General Provisions.
(a)    Interpretations. This Agreement is subject in all respects to the terms
of the Plan. A copy of the Plan is available upon your request. Terms used
herein which are defined in the Plan shall have the respective meanings given to
such terms in the Plan, unless otherwise defined herein. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan shall govern. Any question of administration or interpretation
arising under this Agreement shall be determined by the Committee administering
the Plan, and such determination shall be final, conclusive and binding upon all
parties in interest.
(b)    No Right to Board Service. Nothing in this Agreement or the Plan shall be
construed as giving you the right to continue to serve on the Board.
(c)    Securities Matters. The Company shall not be required to deliver any
shares of Stock until the requirements of any federal or state securities or
other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.
(d)    Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
(e)    Arbitration. The parties agree that any dispute between the parties
regarding this Agreement shall be submitted to binding arbitration in Baltimore,
Maryland.
(f)    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Maryland (without giving effect to the
conflict of law principles thereof). Subject to Section 8(e) hereof, you agree
that the state and federal courts of Maryland shall have jurisdiction over any
litigation between you and the Company regarding this Agreement, and you
expressly submit to the exclusive jurisdiction and venue of the federal and
state courts sitting in Baltimore County, Maryland.
(g)    Notices. You should send all written notices regarding this Agreement or
the Plan to the Company at the following address:
Four Corners Property Trust, Inc.
    591 Redwood Highway
    Suite 1150
Mill Valley, CA 94941
    Attention: General Counsel
(h)    Award Agreement and Related Documents. This Restricted Stock Unit Award
Agreement shall have no force or effect unless you have been notified by the
Company, and identified in the Company’s records, as the recipient of a
Restricted Stock Unit Award grant. You are not required to execute this
Agreement, but you will have 60 days from the Grant Date to notify the Company
of any issues regarding the terms and conditions of this Agreement; otherwise,
you will be deemed to agree with them. In connection with your Restricted Stock
Unit grant and this Agreement, the following additional documents were made
available to you electronically, and paper copies are available on request
directed to the Company’s Compensation Department: (i) the Plan; and (ii) a
Prospectus relating to the Plan.




1

